NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 19 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50416

              Plaintiff - Appellee,              D.C. No. 3:11-cr-04640-WQH-3

  v.
                                                 MEMORANDUM*
CHARLIE RODRIGUEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                            Submitted August 7, 2013**
                               Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.

       Charlie Rodriguez appeals his conviction for importing marijuana into the

United States. He argues the district court’s exclusion of certain evidence from his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jury trial violated his Fifth and Sixth Amendment rights to present a complete

defense and to confront witnesses. We affirm.

       The evidence Rodriguez sought to introduce was irrelevant because it would

not have tended to make Rodriguez’s guilt less probable. See Fed. R. Evid. 401.

The importing courier was permitted to drop off the car containing the contraband

so agents could see who came to retrieve it on the United States side of the

Mexican border. That the government elected not to prosecute the person who

carried the marijuana across the border, possibly because that person was an

“unknowing courier,” in the words of Rodriguez’s brief, did not speak to

Rodriguez’s knowledge of the marijuana. He was not accused of carrying the

marijuana across the border, so the alleged reason for keeping the courier ignorant

did not apply to him. The district court invited defense counsel to provide the court

with reasons why the excluded evidence was relevant, and none were given. That

Rodriguez did not have other evidence to offer did not make this evidence any

more relevant. Further, the evidence could have resulted in confusion and undue

delay, as it would have invited a mini-trial on the knowledge of the courier and the

motivation of the government in deciding not to prosecute him. See Fed. R. Evid.

403.




                                          2
      Even if the exclusion were erroneous, it was harmless because there is no

reason to think that admission of the evidence would have resulted in a different

verdict. The evidence against Rodriguez was substantial, and the evidentiary

weight of the excluded evidence was slight. United States v. Larson, 495 F.3d

1094, 1107–08 (9th Cir. 2007) (en banc) (discussing the factors to be considered

when assessing harmless error).

      A defendant’s right to present a complete defense is not violated simply

because tangential evidence is excluded from the proceeding. See United States v.

Perkins, 937 F.2d 1397, 1401 (9th Cir. 1991) (holding that the defendant “cannot

transform the exclusion of this evidence into constitutional error by arguing that he

was deprived of his right to present a defense”). Rodriguez was still able to argue

that he did not know about the marijuana in the car.

      Rodriguez’s Confrontation Clause claim is also without merit. Rodriguez did

not object at trial based on the Confrontation Clause and is unspecific on appeal as

to exactly how it was violated. The reason the government chose for not pursuing

the courier was irrelevant. Rodriguez was permitted to ask the officer to confirm

that the courier was allowed to return to Mexico, and defense counsel said that was

all he was trying to elicit. Further examination would not have impeached the

officer’s credibility or enlightened the jury as to Rodriguez’s knowledge. The


                                          3
district court did not abuse its discretion in excluding this question. See Larson,

495 F.3d at 1101, 1108.

      AFFIRMED.




                                          4